 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 1 of 58 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



  THE CITY OF PHILADELPHIA BOARD OF                           Case No.:
  PENSIONS AND RETIREMENT, Derivatively on
  Behalf of FIRSTENERGY CORP.,
                                                              JURY TRIAL DEMANDED
                     Plaintiff,

  v.

  MICHAEL J. ANDERSON, STEVEN J. DEMETRIOU,
  JULIA L. JOHNSON, CHARLES E. JONES, DONALD
  T. MISHEFF, THOMAS N. MITCHELL, JAMES F.
  O’NEIL, III, CHRISTOPHER D. PAPPAS, SANDRA
  PIANALTO, LUIS A. REYES, LESLIE M. TURNER,
  JAMES F. PEARSON, STEVEN E. STRAH, EBONY L.
  YEBOAH-AMANKWAH, and K. JON TAYLOR,

                        Defendants,

  and

  FIRSTENERGY CORP.,

                        Nominal Defendant.


               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

        1.    Plaintiff The City of Philadelphia Board of Pensions and Retirement (“Plaintiff”),

a shareholder of FirstEnergy Corp. (“FirstEnergy” or the “Company”), brings this shareholder

derivative action on behalf of FirstEnergy against the Company’s current officers and directors

identified below (collectively, “Defendants”) for breaches of fiduciary duties and violations of

state and federal law during the period of January 1, 2017 through the present (the “Relevant

Period”).
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 2 of 58 PAGEID #: 2




       2.      Plaintiff alleges the following upon personal knowledge as to itself and as to all

other matters, upon information and belief, including investigation of counsel, which included,

among other things: allegations by state and federal authorities in connection with the wrongdoing

and illegal conduct alleged in this action and the criminal indictments arising therefrom, including

filings in USA v. Householder, et. al., 1:20-cr-00077-TSB (S.D. Ohio) (“FBI Complaint”); filings

by FirstEnergy with the U.S. Securities and Exchange Commission (“SEC”); media reports;

analyst reports regarding FirstEnergy; and company publications and information such as press

releases, shareholder communications, conference calls and postings on the Company’s websites.

       3.      This shareholder derivative case stems from a gross and egregious bribery scandal

that directly implicated Ohio politics. On July 21, 2020, Larry Householder (“Householder”),

Speaker of the Ohio House of Representatives, was arrested and charged by the U.S. Attorney for

the Southern District of Ohio with criminal conduct alleged in detail and with a supporting affidavit

in the FBI Complaint. Upon the filing of the FBI Complaint against Householder and other

wrongdoers, and immediate reports of FirstEnergy’s involvement in the misconduct, the

Company’s stock plummeted, eliminating more than $7 billion in market capitalization in a matter

of days. FirstEnergy itself is the subject of civil (and possibly criminal) investigations by, among

others, the U.S. Department of Justice (“DOJ”), the Securities and Exchange Commission

(“SEC”), the Ohio Public Utilities Commission (“OPUC”), and the Ohio State Attorney General.

The damage to FirstEnergy from this bribery scandal has been monumental.

       4.      Defendants’ misconduct began in late 2016, when FirstEnergy was dealing with

two struggling nuclear power plants, diminishing demand for nuclear energy, and increasing

maintenance costs for the plants. FirstEnergy thus told investors it was seeking “legislative

solutions” to rescue the Company from its dire financial straits.



                                                 2
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 3 of 58 PAGEID #: 3




       5.     At the same time, Householder was seeking to re-enter Ohio politics, having

resigned in disgrace from the Speakership in 2004 amid accusations that he accepted kickbacks

from vendors and traded legislation for campaign contributions. Nevertheless, Householder was

elected to the House in November 2016, and within days after taking office on January 3, 2017,

FirstEnergy flew Householder on the Company’s private jet to Washington, D.C., to attend the

presidential inauguration. Not coincidentally, in March 2017 – only two months after that trip –

FirstEnergy and its subsidiaries made the first of a series of $250,000 quarterly payments to a

501(c)(4) entity called “Generation Now,” a Householder-controlled entity described by one co-

conspirator as structured to allow “donors” to “give as much or more to the (c)(4) and nobody

would ever know.”

       6.     From that point forward, FirstEnergy and its subsidiaries paid tens of millions of

dollars – under the guise of donations – to various entities controlled by Householder to support

Householder’s bid for Speaker of the House, to support other House candidates that FirstEnergy

and Householder believed would support Householder’s candidacy, and for Householder’s

personal use. This scheme was ultimately successful: Householder was re-elected as Speaker of

the House in January 2019, and shortly thereafter, the criminal conspiracy’s ultimate aim was

accomplished, as House Bill 6 (“HB6”) was introduced in the Ohio state legislature in early 2019.

HB6 provided a massive $1.3 billion “bailout” to FirstEnergy’s failing power plants, a bailout

funded by monthly ratepayer surcharges, as well as other one-sided legislative amendments,

including provisions that removed incentives to build renewable energy projects, canceled

statewide energy conservation efforts, and allowed the Company to upcharge Ohio customers for

their energy. HB6 passed in July 2019, and Ohio Governor Mike DeWine signed the bill into law.

       7.     The new law was immediately derided by the public, so much so that HB6 faced



                                               3
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 4 of 58 PAGEID #: 4




an immediate statewide ballot referendum seeking to repeal it – which FirstEnergy vehemently

opposed. FirstEnergy funneled an additional $38 million in the span of just a few short months to

oppose the initiative, even going so far as to bribe an employee of a signature collection firm to

sabotage it. FirstEnergy’s efforts paid off, and the referendum was defeated. All told, in just under

three years, FirstEnergy paid a total of $61 million in bribes and illegal campaign contributions to

secure the HB6 legislation.

       8.      One year after HB6 was signed into law, the public learned exactly how FirstEnergy

was able to secure the legislation. On July 17, 2020, the U.S. Attorney for the Southern District of

Ohio filed the 80-page FBI Complaint against Householder, two of FirstEnergy’s lobbyists, and

members of Householder’s staff. In announcing the Criminal Complaint and indictments, U.S.

Attorney David DeVillers stated that “[t]his is likely the largest bribery, money laundering scheme

ever perpetrated against the people of the state of Ohio.”

       9.      Although the FBI Complaint referenced a “Company A,” it was immediately and

widely acknowledged that Company A was FirstEnergy. In fact, DeVillers all but confirmed

FirstEnergy’s direct involvement, stating: “Company A provided $60 million in return for the $1.3

billion bailout. Everyone in this room knows who Company A is.” While DeVillers noted that “no

one from the Company has of yet been charged,” he added that “there are going to be a lot of busy

FBI agents in the Southern District of Ohio . . . this is by no means over.”

       10.     The FBI Complaint detailed the bribery scheme step-by-step, including the fact that

Defendants either knew of and participated in the fraud, or willfully disregarded the significant

and pervasive red flags that should have alerted them to it. The FBI Complaint directly implicated

FirstEnergy and Defendants through detailed transcripts of phone calls, recorded conversations,

call logs, text messages, meeting minutes, and bank records, among other facts. Indeed, the FBI



                                                 4
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 5 of 58 PAGEID #: 5




Complaint documented over 200 phone calls between senior FirstEnergy executives and

Householder during the Relevant Period, including at least 84 calls with FirstEnergy CEO and

Director, Defendant Charles E. Jones (“Jones”), as well as a meeting where Defendant Jones and

other “Company brass” discussed defeating the HB6 ballot referendum. Additionally, virtually all

of the funds wired to Householder and his cohorts were effectuated through FirstEnergy Service

Company, a subsidiary that was under the control and management of CEO Jones.

       11.     In addition, Defendants consciously ignored pervasive and obvious red flags for

years concerning the criminal conduct and the Company’s ties to Householder, including persistent

and widespread public scrutiny over Householder’s past corruption, which, though widely reported

throughout Ohio, that did not stop Defendants from seeking out Householder’s assistance in

securing the passage of HB6. Similarly, one of the lobbyists that FirstEnergy assigned to serve as

a key middleman in the scheme, Matthew Borges—who would also later be indicted alongside

Householder—had also pled guilty for illegal campaign contributions in a similar public pay-to-

play scandal in 2004. Borges would later describe the convergence of FirstEnergy, Householder,

and Borges’ firm as an “unholy alliance.”

       12.     Moreover, throughout the Relevant Period, media articles, investigative journalists

and public sector watchdogs repeatedly questioned the propriety of FirstEnergy’s ties to

Householder. As early as 2017, media reports described FirstEnergy’s relationship with

Householder as “cozy” and “warm,” and a March 2017 Dayton Daily News article highlighted

Householder’s history of alleged kickbacks and juxtaposed those past allegations with his

suspicious trip aboard FirstEnergy’s corporate jet in January 2017. In April 2018, a Cleveland.com

article questioned the “big checks” that FirstEnergy was providing to Householder and his allies,

asking “why FirstEnergy decided to put so much money behind Team Householder.”



                                                5
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 6 of 58 PAGEID #: 6




       13.     Public scrutiny of FirstEnergy only intensified as HB6 was introduced and passed.

Indeed, media reports made the direct connection between the “unprecedented” amount of money

being spent in the effort to pass HB6 and FirstEnergy’s direct interest in the bill. For instance, an

Ohio energy watchdog group Common Cause Ohio released a report entitled “Connecting the

Dots: FirstEnergy Political $$$, Profits, and Utility Policy.” The report emphasized FirstEnergy’s

ties to Householder-related travel, lobbying and “secret money”; directly linked FirstEnergy’s

contributions and various Householder-affiliated “dark money” groups listing Generation Now as

a donor; and highlighted the fact that the Company “spent big to elect candidates—then got

favorable policies in return,” including “taxpayer [funded] bailouts and rollbacks of energy

efficiency standards.” Significantly, the report directly asked the question that Defendants should

have explored and redressed years earlier: “whether FirstEnergy is using secret money to build

public pressure this year.” Similarly, an article published in the Cincinnati Enquirer on July 2,

2019 asked, “Who paid all that money to buy all those nuclear bailout ads raining on Ohio?” The

article quoted Householder as absurdly answering that the “working men and women from Ohio”

paid for the advertisements. Despite the prevalence of these media reports and the persistent (and

appropriate) questions being asked by investigative journalists, Defendants utterly failed to take

any tangible action to address and correct the criminal misconduct.

       14.     Furthermore, Defendants’ failure to heed these obvious warning signs was even

more conspicuous given the fact that the FirstEnergy Board of Directors had repeatedly defeated

shareholder proxy proposals directly aimed at enhancing transparency and accountability. For

instance, in April 2015, a shareholder proposal raised concerns to the Board regarding

FirstEnergy’s “decision-making process and oversight mechanisms for making lobbying

contributions.” A May 2016 proposal also identified the Board’s oversight deficiencies, stating



                                                 6
     Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 7 of 58 PAGEID #: 7




that “FirstEnergy previously committed to greater transparency around its political spending . . .

but has not fulfilled its commitment.” In March 2017—the same month that FirstEnergy provided

the first $250,000 bribe to Householder—a shareholder proposal warned that “FirstEnergy’s

current lack of trade association disclosure presents reputational risk. Absent a system of

accountability, company assets could be used for objectives contrary to FirstEnergy’s long-term

interests.” Despite these vociferous and repeated shareholder warnings, the proxy proposals were

all defeated at the behest of the Board’s recommendations.

         15.   Defendants willfully and repeatedly breached their fiduciary duties of care and

loyalty to FirstEnergy and its shareholders, and consequently, the Company has suffered enormous

damages, including civil and criminal penalties, fines and legal liabilities. Defendants are liable to

FirstEnergy for breaches of their fiduciary duties, insider trading, violations of Section 14(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”), and other violations of state law.

Accordingly, Defendants face a substantial likelihood of liability for their misconduct such that

they cannot make an objective decision to bring claims for damages that they have caused to the

Company.

I.       JURISDICTION AND VENUE

         16.   The claims asserted in this action arise in part under Section 14(a) of the Exchange

Act, 15 U.S.C. § 78n(a), and SEC regulation 14a-9 promulgated thereunder, as well as Section

10(b) of the Exchange Act. This Court possesses jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction) and 28 U.S.C. § 1367(a) (supplemental jurisdiction over state law claims).

         17.   This action is not a collusive one to manufacture jurisdiction that the Court

otherwise would not have.

         18.   Venue is proper in this Court because the events, acts, omissions, and false

statements underlying Plaintiff’s claims occurred in substantial part in this District, and
                                                  7
  Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 8 of 58 PAGEID #: 8




FirstEnergy has suffered and will continue to suffer harm in this District. Cases pending in this

District that arise from the harm alleged here include: (i) the Criminal Complaint; (ii) a number of

class action complaints alleging violations of the federal securities laws; (iii) two civil litigations

against the Company for the complained of scheme by Ohio ratepayers; and (iv) certain

shareholder derivative actions.

       19.     The Court has jurisdiction over each named defendant because such defendants are

individuals who have sufficient minimum contacts with Ohio so as to render the exercise of

jurisdiction by the Court permissible.

II.    PARTIES

       A.      Plaintiff

       20.     Plaintiff The City of Philadelphia Board of Pensions and Retirement is an

independent board and agency of the City of Philadelphia, duly established and authorized to

administer the Philadelphia Public Employees Retirement System, which is a qualified

governmental plan under the Internal Revenue Code. (“Municipal Pension Plan”). The Municipal

Pension Plan provides benefits to police, fire, and civilian employees and elected officials of the

City of Philadelphia through 20 separate benefit structures adopted from 1915 through the present.

As of August 31, 2020, Plaintiff had assets under management of approximately $5.9 billion.

       21.     Plaintiff has owned the common stock of FirstEnergy since at least January 2017,

has continuously held FirstEnergy common stock through the Relevant Period, and currently holds

35,579 shares of Company stock. Plaintiff brings this action derivatively on behalf of FirstEnergy

and its stockholders to redress injuries that the corporation suffered, and will suffer, as a direct

result of Defendants’ misconduct. Plaintiff will adequately and fairly represent the interests of the

Company and its shareholders in this litigation.



                                                   8
 Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 9 of 58 PAGEID #: 9




       B.      Nominal Defendant

       22.     Nominal Defendant FirstEnergy, an Ohio corporation headquartered at 76 South

Main Street, Akron, Ohio 44308, is one of the largest investor-owned utility companies. Its

principal business is the distribution, transmission, and generation of electricity, as well as energy

management and other related services. The Company’s assets include, among many other things,

two operating nuclear power plants located in Ohio: the Perry Nuclear Generating Station and the

Davis-Besse Nuclear Power Station (the “Nuclear Power Plants”). The Company’s common stock

trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “FE.”

       C.      The Individual Defendants

                       The Director Defendants

       23.     Defendant Michael J. Anderson (“Anderson”) has served on the Company’s Board

since 2007, and presently chairs the Audit Committee and is a member of the Finance Committee.

From at least 2016 through 2019, Anderson also served on the Corporate Governance and

Corporate Responsibility Committee. From 2016 to 2019, Anderson was awarded $1,031,757 in

fees, stock awards, and other compensation for his service on the Board.

       24.     Defendant Steven J. Demetriou (“Demetriou”) has served on the Company’s Board

since 2017 and is a member of the Finance Committee and the Operations, Safety and Nuclear

Oversight Committee. Demetriou served on the Compensation Committee from 2018 through

2019. From 2017 through 2019, Demetriou was given $704,538 in fees, stock awards, and other

compensation for his service on the Board.

       25.     Defendant Julia L. Johnson (“Johnson”) has served on the Company’s Board since

2011. Johnson chairs the Corporate Governance and Corporate Responsibility Committee and

serves as a member of the Finance Committee. From 2016 through 2019, Johnson was given

$953,825 in fees, stock awards, and other compensation for her service on the Board.

                                                  9
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 10 of 58 PAGEID #: 10




       26.      Defendant Charles E. Jones (“Jones”) has served on the Company’s Board and as

Chief Executive Officer (“CEO”) of FirstEnergy since 2015. Since at least 1978, Jones has worked

in various management positions with the Company or its subsidiaries. From 2016 to 2019, Jones’s

total compensation (including base salary, stock options, etc.) comprised $55,207,422. Jones is

also a named defendant in multiple lawsuits filed in the Southern District of Ohio alleging

violations of the federal securities laws (“the Securities Class Actions”).

       27.      Defendant Donald T. Misheff (“Misheff”) has served on the Company’s Board

since 2012. He has been the Non-executive Chairman of the FirstEnergy Board since May 2018

and is also a member of the Audit and Corporate Governance and Corporate Responsibility

Committees. Misheff served on the Compensation Committee from 2016 through 2018. From

2016 to 2019, Misheff was given $1,224,230 in fees, stock awards, and other compensation for his

service on the Board.

       28.      Defendant Thomas N. Mitchell (“Mitchell”) has served on the Company’s Board

since 2016. Mitchell chairs the Operations, Safety and Nuclear Oversight Committee and is a

member of the Corporate Governance and Corporate Responsibility Committee. From 2016 to

2019, Mitchell was given $978,193 in fees, stock awards, and other compensation for his service

on the Board.

       29.      Defendant James F. O’Neil, III (“O’Neil”) has served on the Company’s Board

since 2017. O’Neil chairs the Compensation Committee and serves as a member of the Operations,

Safety and Nuclear Oversight Committee. He was also on the Audit Committee from May 2017

to May 2019. From 2017 through 2019, O’Neil was given $739,825 in fees, stock awards, and

other compensation for his service on the Board.




                                                 10
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 11 of 58 PAGEID #: 11




       30.     Defendant Christopher D. Pappas (“Pappas”) has served on the Company’s Board

since 2011. Pappas chairs the Finance Committee and serves as a member of the Compensation

Committee. From 2016 through 2019, Pappas was given $1,009,482 in fees, stock awards, and

other compensation for his service on the Board.

       31.     Defendant Sandra Pianalto (“Pianalto”) has served on the Company’s Board since

2018. Pianalto is a member of the Compensation and Audit Committees and also served on the

Finance Committee from 2018 through 2019. From 2018 through 2019, Pianalto was given

$452,838 in fees, stock awards, and other compensation for her service on the Board.

       32.     Defendant Luis A. Reyes (“Reyes”) has served on the Company’s Board since

2013. Reyes is a member of the Corporate Governance and Corporate Responsibility Committee

and Operations, Safety and Nuclear Oversight Committee. From 2016 to 2019, Reyes was given

$948,601 in fees, stock awards, and other compensation for his service on the Board.

       33.     Defendant Leslie M. Turner (“Turner”) has served on the Company’s Board since

2018 and serves as a member of the Audit and Compensation Committees. From 2018 through

2019, Turner was given $314,836 in fees, stock awards, and other compensation for her service on

the Board.

       34.     Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil,

Pappas, Pianalto, Reyes, and Turner are collectively referred to herein as the “Director

Defendants.”

                      The Officer Defendants

       35.     Defendant James F. Pearson (“Pearson”) served as FirstEnergy’s CFO from 2013

until March 2018. From March 2018 until his April 2019 retirement, Pearson served as Vice

President of Finance. Since at least 1976, he held a number of positions with the Company or its



                                               11
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 12 of 58 PAGEID #: 12




subsidiaries, including in management. From 2016 to 2019, Pearson’s total compensation was

$22,803,462. Pearson is a named defendant in the Securities Class Actions.

       36.     Defendant Steven E. Strah (“Strah”) is the President of FirstEnergy. Prior to

becoming President in May 2020, Strah previously had served as FirstEnergy’s Chief Financial

Officer (“CFO”) starting March 2018. Before March 2018, Strah served as Senior Vice President

of FirstEnergy’s Utilities Operations. He previously held various positions with the Company or

its subsidiaries, since at least 1984, including a variety of management and senior management

positions. From 2016 to 2019, Strah’s total compensation was $16,848,974. Strah is a named

defendant in the Securities Class Action.

       37.     Defendant     Ebony    L.    Yeboah-Amankwah       (“Yeboah-Amankwah”),        was

FirstEnergy’s Vice President, Corporate Secretary & Chief Ethics Officer during the Relevant

Period. Defendant Yeboah-Amankwah signed the 2018 Proxy, the 2019 Proxy, and the 2020

Proxy, as detailed herein.

       38.     Defendant K. Jon Taylor (“Taylor”) is presently the Company’s CFO. Prior to

following Strah into the CFO position, he was the Company’s Controller and Chief Accounting

Officer until March 2018, after which time he became President of FirstEnergy’s Ohio Operations

and, in 2019, Vice President of Utilities Operations. Taylor joined FirstEnergy in 2009 and

progressed through various senior level financial positions. Taylor is named as a defendant in the

Securities Class Action.

       39.     Defendants Jones, Pearson, Strah, Yeboah-Amankwah, and Taylor are collectively

referred to as the “Officer Defendants.”




                                               12
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 13 of 58 PAGEID #: 13




       40.     Defendants Anderson, Biltz, Demetriou, Johnson, Misheff, Mitchell, O’Neil,

Pappas, Pearson, Pianalto, Reyes, Turner, Strah, Taylor, and Turner are collectively referred to

herein as the “Individual Defendants.”

       D.      Relevant Non-Parties

       41.     Larry Householder has been a member of the Ohio House of Representatives since

January 2017 and was Speaker of the House from January 2019 until his removal on July 30, 2020.

Householder previously was a House member representing Ohio’s 72nd District from 1997 to

2004 and served as Ohio Speaker of the House from 2001 to 2004, before resigning after reports

of alleged corrupt activity surfaced in the media and were publicly referred to the FBI. Householder

personally benefitted from FirstEnergy.

       42.     Generation Now (“Generation Now”) is a registered tax-exempt social welfare

organization under 501(c)(4) of the Internal Revenue Code. From 2017 to the present, Generation

Now received approximately $60 million from FirstEnergy and affiliates.

       43.     Matthew Borges (“Borges”) is a registered lobbyist for FirstEnergy Solutions

(“FES”), a FirstEnergy subsidiary. The FBI Complaint alleges that Borges received $1.62 million

in wire transfers from Generation Now. Borges diverted over $350,000 of the Generation Now

payments from FirstEnergy to himself.

       44.     Juan Cespedes (“Cespedes”) is a lobbyist retained by FES, the listed “lead

consultant” seeking legislation that would save FES’s failing Nuclear Power Plants. The FBI

affidavit has alleged that Cespedes “was in regular contact with both [FirstEnergy] and Enterprise

members during the relevant period” and that toll records and search warrant returns reveal that

“Cespedes coordinated the timely payment of $15 million from [FirstEnergy] to Generation Now.”

Cespedes received $227,000 from FirstEnergy in 2019 and approximately $600,000 from the

Enterprise (defined herein).
                                                13
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 14 of 58 PAGEID #: 14




        45.     Jeffrey Longstreth (“Longstreth”) is Householder’s longtime campaign and

political strategist. According to the Criminal Complaint, “Longstreth led the messaging efforts

both in the campaign to pass HB 6 and to defeat the referendum, and was a point of contact for

[FirstEnergy].” $5 million went from FirstEnergy to Longstreth, including at least $1 million that

he transferred to his brokerage account in January 2020.

        46.     Neil Clark (“Clark”) is a professional lobbyist. Clark owns Grant Street Consultants

and previously served as a budget director for the Ohio Republican Caucus. Clark served as

Householder’s “‘proxy’ relating to [FirstEnergy’s] matters” and in the Enterprise’s efforts to

further the enactment of HB 6 and ensure HB 6 went into effect in October 2019 by defeating the

subsequent ballot-initiative challenge. Clark referred to FirstEnergy as the Enterprise’s “Bank,”

and stated that the Company’s “deep pockets” provided “unlimited” funds. Clark received at least

$290,000 from FirstEnergy funds.

        47.     The FBI Affidavit refers to Borges, Cespedes, Clark, Householder, Longstreth, and

Generation Now together as the “Enterprise,” which was engaged in illegal racketeering.

III.    FIRSTENERGY’S MISUSE OF CORPORATE FUNDS

        A.      FirstEnergy’s History of Corporate Governance and Oversight Failures

        48.     FirstEnergy is a utility company incorporated under the law of Ohio that generates,

transmits, and distributes electricity through its subsidiaries and affiliates. It is one of the nation’s

largest investor-owned electric utilities, serving customers throughout Ohio, Pennsylvania, West

Virginia, Maryland, New Jersey, and New York.

        49.     FirstEnergy also owns and operates FirstEnergy Service Co. (“FESC”), a subsidiary

that provides legal, financial, and other corporate support to its affiliated companies. FESC does

not have its own CEO or board of directors, and was under the control and management of

FirstEnergy and Defendants at all times during the Relevant Period.

                                                   14
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 15 of 58 PAGEID #: 15




       50.     The Board has five committees devoted to various areas of governance. These are

the Audit Committee, the Compensation Committee, the Corporate Governance and Corporate

Responsibility Committee, the Finance Committee, and the Operations, Safety and Nuclear

Oversight Committee.

       51.     During the Relevant Period, FirstEnergy had a business segment known as

Competitive Energy Services (“CES”). CES itself was primarily comprised of three legal entities:

FirstEnergy Solutions (“FES”), FirstEnergy Nuclear Operating Co. (“FENOC”), and Allegheny

Energy Supply. Through FES and FENOC, FirstEnergy owned, operated, and maintained two

nuclear power plants in Ohio: the Perry Nuclear Generating Station (the “Perry Plant”) and the

Davis-Besse Nuclear Power Station (the “Davis-Besse Plant”)—the two plants at the heart of the

bribery scheme. Among the shared services FESC provided to FES were “external affairs,”

including “corporate contributions,” “Federal/State/Local Regulatory Affairs,” and “advocacy at

the Federal, State, and Local Levels.”

       52.     Since at least 2003, FirstEnergy’s long history of major corporate governance and

oversight failures have subjected the Company to tens of millions of dollars’ worth of liability for

its repeated violations of shareholder and public trust. For example, in 2003, a derivative action

was brought against the Company’s Board for breaches of fiduciary duty – specifically, ignoring

repeated signs of equipment deficiencies at the Davis-Besse Plant and failing to maintain

emergency control systems – which resulted in a serious nuclear plant incident and the largest

electrical blackout in United States history, leading to nearly 100 deaths and resulting in hundreds

of millions of dollars in damages and remedial costs.

       53.     Additionally, in 2004, it was revealed that FirstEnergy bribed Robert Tongren,

then- Executive Director of Ohio’s Office of Consumers’ Counsel, with gifts totaling to a value of



                                                15
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 16 of 58 PAGEID #: 16




$2,000 in exchange for Tongren’s destruction of an unpublished consultant report that cost

taxpayers $579,000. The destroyed report disputed FirstEnergy’s claim to recoup up to $8.8 billion

from ratepayers for its nuclear power plants in Ohio, finding instead that the appropriate amount

was between $2.2 billion and $4 billion. The relationship between FirstEnergy and Tongren

eventually came to light and Tongren resigned under pressure from state officials and consumer

groups.

          54.    Moreover, in 2006, FirstEnergy entered into a deferred prosecution agreement –

which included a “full admission of responsibility” – for lying to the Nuclear Regulatory

Commission about the dangerous conditions at FirstEnergy’s Davis-Besse Plant. The Company

paid a record $28 million fine for safety violations.

          55.    In essence, by the start of the Relevant Period, Defendants knew that FirstEnergy

suffered from a decades-long history of corporate governance and oversight failures that had the

potential to cause massive damages to the Company and its shareholders.

          B.     The Director Defendants Consciously Ignored Persistent and Pervasive Red
                 Flags As the Bribery Scheme Commenced

          56.    By 2016, due to weakening demand for electricity and historically low prices in

wholesale energy markets, FirstEnergy’s nuclear generation operation had become financially

unsustainable. In its 2016 Form 10-K, FirstEnergy recorded a non-case pre-tax impairment charge

of $800 million, recognized in the second quarter of 2016, “representing the total amount of

goodwill at CES.” In light of this write-down and the Company’s inability to profitably compete

in the nuclear electricity generation market, FirstEnergy announced in the 2016 Form 10-K:

          Although FirstEnergy is targeting mid-2018 to exit from competitive operations,
          the options for the remaining portion of CES’ generation are still uncertain, but
          could include . . . Legislative or regulatory solutions for generation assets that
          recognize their environmental or energy security benefits[.]



                                                 16
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 17 of 58 PAGEID #: 17




        57.    On the Company’s earnings call the next day, February 22, 2017, Jones expanded

on the “legislative solution” FirstEnergy was considering for the Perry and Davis-Besse Plants: a

bailout, sponsored by the state of Ohio. Jones explained:

        In Ohio, we have had meaningful dialogue with our fellow utilities and with
        legislators on solutions that can help ensure Ohio’s future energy security. . . . We
        are advocating for Ohio's support for its two nuclear plants, even though the likely
        outcome is that FirstEnergy won't be the long-term owner of these assets. We are
        optimistic, given these discussions we have had so far and we will keep you posted
        as this process unfolds.

        58.    Additionally, Jones discussed FirstEnergy’s continued support of FES (and its

subsidiary FirstEnergy Nuclear Generation) and its efforts to obtain subsidies:

        In addition to the $500 million credit facility provided to FES by FirstEnergy that
        provides for ordinary operating liquidity needs, FirstEnergy is now working with
        FES to establish conditional credit support on terms and conditions to be agreed
        upon for the $400 million FES parental support agreement that is currently in place,
        benefiting FE Nuclear Generation.

        59.    Despite its lobbying efforts, however, multiple attempts to obtain a “legislative

solution” to FirstEnergy’s fiscal problems failed to pass, including several proposals in 2017

contained in House Bill 178, Senate Bill 128, and House Bill 381.

        60.    As FirstEnergy continued to search for a solution to its nuclear plant problems,

disgraced former Speaker of the Ohio House Larry Householder, who had left the position in 2004

amidst a bribery and kickback scandal involving campaign vendors for the Republican caucus,

returned to Ohio politics, winning the November 2016 election for the House seat in Ohio’s 72nd

District.

        61.    Householder’s ultimate goal was to return to the Speaker position in the 2018

election cycle. Thus, upon his election to the state legislature, Householder and his co-conspirators




                                                 17
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 18 of 58 PAGEID #: 18




proceeded with their plan to raise money and support “a team of electable candidates who would

support Householder’s bid for speakership.”1

          62.    Householder assumed the House seat on January 3, 2017. Days later, Householder

flew on FirstEnergy’s private jet to Washington, D.C. to attend the presidential inauguration, and

the bribery scheme with FirstEnergy was set in motion. Following this trip, beginning in March

2017, Householder began receiving quarterly payments of $250,000 from FirstEnergy and

FirstEnergy subsidiary FESC, into a bank account of an entity called Generation Now, a 501(c)(4)

entity that, unbeknownst to the public, Householder controlled and that was incorporated just one

month previously, in February 2017. Despite the omission of Householder’s name from the

account, there can be no dispute that Householder was the true owner: Clark, a lobbyist and

Householder’s co-conspirator, stated in a recorded conversation that “it’s secret, a (c)(4) is secret.

Nobody knows the money goes to the Speaker’s account” and later explained that “Generation

Now is the Speaker’s (c)(4).”2

          63.    As the Company continued funding Generation Now, the agreement was clear:

FirstEnergy would support the candidacies of Householder and his allies in the upcoming 2018

election, in exchange for the legislative relief that was crucial to the Company’s future. From 2017

to 2018, Generation Now would spend about $3 million in money funneled from FirstEnergy to

support the election bids of Householder and nearly two dozen different candidates friendly to

Householder who would then vote for his elevation to Speaker. Indeed, most of these candidates

won the 2018 general election; they all voted to name Householder as Speaker; and all but two

eventually voted for FirstEnergy’s bailout.



1
    ¶70. (References to “¶” are to the FBI Affidavit.)
2
    ¶¶46, 50.

                                                  18
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 19 of 58 PAGEID #: 19




           64.   FirstEnergy used FirstEnergy Service, as well as another entity it controlled, known

in the FBI Affidavit as “Energy Pass-Through,” to funnel the payments to Householder. Money

that FirstEnergy paid to Generation Now was also used to pay for Householder’s reelection staff

(which otherwise would have been paid by Householder’s candidate committee), which gave

Householder a competitive edge over his opponents. Householder also used FirstEnergy’s money,

laundered through Generation Now, to purchase at least $97,000 worth of mail and radio

advertisements in his district.

           65.   Between the time when Generation Now’s bank account was first opened in

February 2017 and the 2018 general election, FirstEnergy funneled nearly $2.5 million into

Generation Now.3 In addition, unbeknownst to the public but with Defendants’ knowledge and/or

reckless lack of knowledge, FESC funneled an additional $500,000 to a dark money group

associated with the conspiracy in October 2018, bringing FirstEnergy’s total bribery payments to

$2.9 million.4

           66.   At the same time that FirstEnergy was funneling millions of Company dollars to

Householder and his allies through Generation Now, senior FirstEnergy Executives were in regular

contact with Householder and his allies in furtherance of their illicit scheme. The FBI Affidavit

lays out numerous phone calls between Householder and his affiliates and FirstEnergy executives

on significant days in the 2018 election cycle that “corroborate the close coordination” among the

members of the bribery scheme.5




3
    ¶82.
4
    ¶83.
5
    ¶¶84-85.

                                                  19
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 20 of 58 PAGEID #: 20




       67.     These illicit payments were kept hidden from the public. By mid-2018, however,

state campaign records showing FirstEnergy’s contributions of about $149,000—a drop in the

bucket compared to the concealed payments—to Householder and his legislative allies through the

Company’s political action committee drew media attention. An April 20, 2018 article on

Cleveland.com noted FirstEnergy’s close ties with Householder, including the 2017 flight to the

presidential inauguration on FirstEnergy’s private jet, and raised serious questions, stating, “[i]t’s

unclear exactly why FirstEnergy decided to put so much money behind Team Householder.” The

article reported that FirstEnergy enjoyed the support of Householder and his allies, as they co-

sponsored a failed House Bill 381, which would have allowed “FirstEnergy subsidiaries to charge

customers about $2.50 more per month to subsidize the Davis-Besse and Perry nuclear power

plants in northern Ohio.” According to the piece, when asked, a FirstEnergy spokesperson refused

to “directly say why the company’s PAC made the contributions.”

       68.     On July 18, 2018, Cleveland.com published an article entitled “Dark money groups

spent millions on Ohio legislative races,” which discussed dark money funding of ads in

Republican House primaries, including one “pro-Householder” political action committee funded

by Generation Now and supportive of the House Bill 381 subsidy of the Company’s two nuclear

plants. The article reported that the group “raised $1 million from a single donor—a social welfare

group registered in Delaware called Generation Now.” Generation Now (with monies from

FirstEnergy) was to be used to promote House Bill 381, “which would subsidize two nuclear power

plants in Ohio owned by FirstEnergy, the financially troubled utility company.”

       69.     Despite the fact that the basic elements of the bribery conspiracy were captured in

these news reports, Defendants took no action to address the misconduct that was already over a

year in progress. Defendants failed to fulfill their oversight duties in investigating, identifying and



                                                  20
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 21 of 58 PAGEID #: 21




redressing FirstEnergy’s role in funding dark money groups, nor did they investigate or otherwise

address the Company’s connection with Householder and Generation Now.

       C.      The Director Defendants Consciously Ignored Further Red Flags In
               Connection with the Passage of HB 6

       70.     Between August and October 2018, FirstEnergy wired a total of $1.5 million to

Generation Now, as well as an additional $500,000 to a dark money group set up by Householder’s

co- conspirator, and FirstEnergy got what it paid for. Householder’s allies won in the 2018 election,

and all of those candidates proceeded to vote to make Householder Speaker, a position he assumed

in 2019.

       71.     The very day he was elected Speaker, Householder pledged to create a standing

subcommittee on energy generation, which was created for the sole purpose of proposing and

passing HB 6, which was introduced on April 12, 2019. HB 6 was designed to prevent the

shutdown of FirstEnergy’s nuclear plants by creating a $9 subsidy per megawatt hour of energy

produced by nuclear or solar generators. The subsidy would be funded by instituting a monthly

fixed charge on all residential, commercial, and industrial consumers. FirstEnergy would collect

approximately 94% of the subsidy, which would total more than $160 million annually, as

FirstEnergy’s nuclear plants produced over 18.3 million megawatts in 2018 alone compared to just

1,095 megawatts produced by Ohio’s six combined solar facilities. Newspapers immediately

characterized HB 6 as a “bailout” for FirstEnergy.

       72.     Uncertain as to whether HB 6 would pass, Generation Now pushed out a media

blitz to influence public opinion and pressure legislators to vote in favor of the bill. FirstEnergy

funded this entire media campaign, wiring $9.5 million to Generation Now in April and May 2019.

       73.     As a result of the media campaign funded by FirstEnergy and Householder’s

influence within the House, HB 6 passed in the House on May 29, 2019.


                                                 21
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 22 of 58 PAGEID #: 22




       74.     Less than a week after HB 6 was introduced in the Senate, FirstEnergy wired

$2 million to Generation Now, the first of what would eventually amount to more than $7 million

in secret funds to pay for polls, TV and radio commercials, and mailers.

       75.     The FirstEnergy-funded strategy worked, and the Senate passed HB 6

approximately a month and a half after it was introduced, with some amendments that gave

FirstEnergy the ability to decouple its energy rates from FirstEnergy’s annual revenue.

       76.     The bribery scheme then turned to protecting the legislation when public outrage

over the law sparked a ballot initiative to overturn the law.

       77.     Following the passage of HB 6, an article published on July 28, 2019 in the

Columbus Dispatch stated that the campaign to pass HB 6 “included $9.5 million in TV ads, largely

from a dark-money group backing FirstEnergy, which supported salvaging its bankrupt spinoff

FirstEnergy Solutions.” The article quoted the Executive Director of the Energy and Policy

Institute, a clean energy watchdog group, as describing the amount of money spent by FirstEnergy

to pass HB 6 as “astronomical,” and yet Defendants still ignored blatant indications that the

Company was misusing corporate funds to bribe public officials.

       78.     The Company and Householder continued their illicit scheme of coordination in an

effort to defeat a campaign to overturn HB 6 through a ballot initiative. From the passage of HB 6

through October 2019, FirstEnergy wired $23 million to Generation Now. Wire records indicate

that “every penny of that $23 million came from Generation Now via [FirstEnergy] entities –

specifically [FirstEnergy Service] and Energy Pass-Through.”

       79.     FirstEnergy and Generation Now also hired signature collection firms so that the

firms would be prevented from working on the ballot initiative because of a conflict of interest.




                                                 22
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 23 of 58 PAGEID #: 23




       80.      FirstEnergy’s bribery scheme was a success: HB 6 went into effect on October 21,

2019, and the Company thereby secured a $1.3 billion bailout of its ailing nuclear power plants.

       81.      In total, FirstEnergy paid out over $60 million in illegal bribes to secure the passage

of HB 6.

       D.       The U.S. Attorney’s Complaint Implicates FirstEnergy in the Largest Public
                Bribery Scheme in Ohio History

       82.      On July 21, 2020, the U.S. Attorney’s Office for the Southern District of Ohio

announced the filing of criminal charges against Householder, Generation Now, Cespedes, Borges,

and Householder associates Longstreth and Clark for a federal racketeering conspiracy to ensure

the passage of HB 6. The U.S. Attorney called it the “largest bribery, money-laundering scheme

ever perpetrated” in Ohio.

       83.      The FBI Complaint makes clear that FirstEnergy’s donations were made outside of

campaign finance regulations and thus, “akin to bags of cash—unlike campaign or PAC

contributions, they were not regulated, not reported, not subject to public scrutiny.”

       84.      FirstEnergy executives were personally involved in these efforts. In the crucial

months when FirstEnergy and Householder were pushing for HB 6’s passage, Jones had at least

30 calls with Householder, and there were a total of 84 calls between them from just before when

FirstEnergy started making payments to Generation Now in March 2017 through HB 6’s passage

in July 2019.

       85.      Similarly, other Company officials had numerous phone contacts with the criminal

defendants at the time FirstEnergy was making large donations to Generation Now, including

FirstEnergy’s Director of Ohio Affairs (188 calls) and FESC’s VP of External Affairs (14 calls).

These calls, as well as text messages and other communications, taken together with bank records




                                                  23
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 24 of 58 PAGEID #: 24




of FirstEnergy’s donations to Generation Now, “paint a clear picture of the partnership between

the Enterprise and [FirstEnergy] in working towards their agreement.”

       86.     In addition, the FBI Complaint included a description of a meeting among

“members of the Enterprise and [FirstEnergy] executives, including ‘the CEO of the Company’”

that took place during FirstEnergy and Householder’s effort to defeat the ballot initiative opposing

HB 6’s enactment. “Company brass” reviewed advertisements supporting HB 6 at that meeting.

       87.     Moreover, Defendant Strah, who “is now the President of [FirstEnergy],” was

FESC’s Senior Vice President and CFO until May 2020 and signed the checks that FESC paid to

Generation Now.

       88.     In announcing the charges, U.S. Attorney David M. DeVillers and Chris Hoffman,

FBI, Special Agent in Charge, described the gravity of the charges. Hoffman stressed to reporters

that this was a “sophisticated criminal conspiracy to enact legislation on behalf of Corporation A

to corruptly defeat the potential ballot initiative that could’ve gone in front of the Ohio taxpayers.”

It was the “first time racketeering charges have been used on a public official in the Southern

District of Ohio.”

       89.     During the conference, U.S. Attorney DeVillers also seemed to confirm

FirstEnergy’s identity as Company A stating: “Company A, provided $60 Million in return for the

$1.3 billion bailout. Everyone in this room knows who Company A is, I will not be mentioning

the name of Company A because of our regulations and rules.”

       90.     On the same day, FirstEnergy released a statement stating that the Company had

received subpoenas in connection with the investigation.




                                                  24
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 25 of 58 PAGEID #: 25




       91.     The price of FirstEnergy stock plummeted on the news of the Company’s fraud,

falling to a low of just $22.85 per share on July 22, 2020, 45% below the stock’s closing price on

July 20, 2020 of $41.26 per share, on abnormally high trading volume.

       E.      The Fallout from the Bribery Scheme Continues

       92.     The fallout from the bribery scheme has been dramatic, severe, and destructive for

FirstEnergy and will only continue to worsen as more information regarding the details of the

scheme are revealed.

       93.     On July 24, 2020, the Company conducted an earnings call for the second quarter

2020. On the call, Jones claimed to have had no control over FES during the Relevant Period, but

nonetheless admitted that “of the funds that are referenced in the Department of Justice affidavit,

FirstEnergy’s share of that is about 25%.”

       94.     On July 30, 2020, a grand jury in the Southern District of Ohio indicted

Householder and the other arrested conspirators. See United States v. Householder, et al., 1:20- cr-

00077 (S.D. Ohio). The Grand Jury decision was filed just before the Ohio House of

Representatives voted unanimously to strip Householder of his Speaker position—the first time in

Ohio’s history that the House has voted to unseat its leader.

       95.     Also on that day, Rep. Bob Cupp was elected to replace indicted Larry Householder

as the next Speaker of the Ohio House of Representatives. Ironically, Cupp too may have unethical

FirstEnergy ties. According to an August 10, 2020 article, FirstEnergy “has been Cupp’s sixth-

highest donor, with its PAC contributing a total of $21,650 over seven elections,” and Cupp was

“the subject of a judicial ethics complaint involving campaign contributions from FirstEnergy.”

       96.     On July 30, 2020, it was reported that two state representatives were seeking to

repeal a different piece of legislation that unfairly benefited FirstEnergy: a 2019 budget bill

provision that allowed the Company to combine the profits of three subsidiaries to avoid a finding
                                                25
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 26 of 58 PAGEID #: 26




that one had “significantly excessive” profits, which would need to be returned to customers

pursuant to Ohio law. In a statement calling for the repeal of the “Corrupt Price Gouging Budget

Amendment Benefiting FirstEnergy,” one of the bill’s sponsors said that the “pay-to-play

mentality has to come to an end.”

       97.     On August 10, 2020, FirstEnergy filed a Notification of Late Filing with the SEC

stating that they would not be able to file their quarterly report on time due to the “investigation,

subpoenas and subsequent pending and threatened litigation.”

       98.     In addition to the criminal charges, FirstEnergy has been named in numerous civil

lawsuits in connection with the Ohio bribery scheme, including class actions under the federal

securities laws, suits brought under federal racketeering laws, and lawsuits alleging gross

negligence, breach of contract, and deceptive consumer acts or practices.

       99.     On August 12, 2020, the Cleveland City Council voted unanimously to launch

investigations into whether the FirstEnergy corruption scandal sought to harm city-owned

Cleveland Public Power.

       100.    On September 8, 2020, the Office of the Ohio Consumers’ Counsel (“OCC”)—a

statewide legal representative for Ohio’s residential consumers in matters related to utilities—filed

a motion before the Public Utilities Commission of Ohio (“PUCO”) asking the Commission to

open an independent management audit and investigation into FirstEnergy. Specifically, the OCC

requested that PUCO investigate FirstEnergy’s corporate governance, its corporate relationships

(including its utility relationships with other FirstEnergy affiliated entities), and whether any

money collected from consumers was improperly used to pay bribes in connection with HB 6

instead of for legitimate electric utility service. OCC also requested that PUCO hire an independent

auditor to investigate FirstEnergy’s bribery scheme and to publicly file a report of findings and



                                                 26
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 27 of 58 PAGEID #: 27




recommendations for consumer protection.

       101.    On September 15, 2020, media reports indicated that the SEC had launched an

investigation into FirstEnergy and its connection to the HB 6 bribery scandal. The SEC’s

investigation—which had been concealed by the Company for months—came to light in a lawsuit

FirstEnergy filed on September 1, 2020 against a former employee of a consulting company

contracted by FirstEnergy who had access to internal FirstEnergy documents. The court filings in

that lawsuit indicate that the former employee provided internal FirstEnergy documents to the SEC

as part of the SEC’s whistleblower program. In particular, the whistleblower provided the SEC

with 57 confidential FirstEnergy files relating to the bribery investigation, including reviews and

approvals of wire transfers and tax payments.

       102.    On September 23, 2020, the Ohio Attorney General filed a civil racketeering

lawsuit against FirstEnergy, Householder, and other co-conspirators. The lawsuit seeks to block

FirstEnergy’s two nuclear power plants from receiving the more than $1 billion ratepayer bailout

enacted as part of HB 6. When this action was filed, Ohio Attorney General Dave Yost stated that

“[g]iven the corruption surrounding House Bill 6, it is proper to block these ill-gotten gains from

filling the coffers of those under criminal indictment.”

       103.    The full costs to FirstEnergy from its illicit conduct are not yet known, but initial

reports from analysts predict massive regulatory fines. Wolfe Research and CreditSights have

estimated fines and penalties to the Company in the $500 million range. Mizuho Securities USA

LLC estimates a $1.0 billion fine in connection with the Householder investigation. UBS stated

that they “consider an SEC investigation a possibility (similar to what [Exelon Corporation] faces)

and we believe there is the potential for credit rating agencies to downgrade FE to non-investment

grade (BBB-/Baa3).”



                                                 27
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 28 of 58 PAGEID #: 28




IV.    THE DEFENDANTS VIOLATED SECTION 14(A) OF THE EXCHANGE ACT

       A.      Defendants Issue False Proxies in Violation of Section 14(a) of the Exchange
               Act

       104.    The Director Defendants violated Section 14(a) of the Exchange Act and SEC Rule

14a-9 by causing FirstEnergy to issue proxy statements that failed to disclose the Ohio bribery

scheme or the seriously deficient internal controls and compliance practices that allowed the

bribery scheme to begin and helped perpetuate it. Director Defendants’ failure to disclose those

material facts likewise constitutes a breach of their fiduciary duties.

                    The Director Defendants Caused FirstEnergy to Issue Materially False
                    and Misleading Statements in the 2018 Proxy

       105.    On March 30, 2018, the Director Defendants caused FirstEnergy to issue its 2018

Annual Proxy Statement (the “2018 Proxy”) in connection with the 2018 annual stockholders

meeting to be held on May 15, 2018. In the 2018 Proxy, these Defendants solicited stockholder

votes to, among other things: (i) re-elect themselves to the Board, and (ii) approve executive

compensation. With respect to each of these solicited votes, the Director Defendants issued

materially false or misleading statements.

       106.    The 2018 Proxy was signed by Ebony L. Yeboah-Amankwah, FirstEnergy Vice

President, Corporate Secretary & Chief Ethics Officer. An opening letter accompanying the 2018

Proxy was signed by FirstEnergy President and Chief Executive Officer Jones, Board Chairman-

Elect Donald T. Misheff, and Board Chairman George M. Smart.

       107.    The 2018 Proxy described the Board’s key role in risk oversight. Specifically, the

2018 Proxy stated, “Your Company has implemented a process to identify, prioritize, report,

monitor, manage, and mitigate its significant risks.” It detailed committees such as a “Risk Policy

Committee, consisting of the Chief Risk Officer and senior executive officers, provid[ing]

oversight and monitoring to ensure that appropriate risk policies are established and carried out

                                                 28
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 29 of 58 PAGEID #: 29




and processes are executed in accordance with selected limits and approval levels” through the

provision of “timely reports on significant risk issues” to, among others, respective Board

committees and the full Board.

       108.    The 2018 Proxy Statement also detailed how FirstEnergy’s Audit Committee was

in place to assist the Board with: “the integrity of your Company’s financial statements; your

Company’s compliance with legal, risk management and oversight, and regulatory requirements;

. . . and your Company’s systems of internal control with respect to the accuracy of financial

records, adherence to Company policies, and compliance with legal and regulatory requirements.”

       109.    Specifically, with respect to the Corporate Governance Committee, the 2018 Proxy

stated that the Committee’s “charter requires it to also periodically review the Company’s

Corporate Political Activity Policy, including practices relating to corporate political participation,

and dues and/or contributions to industry groups and trade associations.” According to the 2018

Proxy, “The Corporate Governance Committee is guided by its charter, the Corporate Governance

Policies, and other applicable laws and regulations[.]”

       110.    The 2018 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding: (i)

FirstEnergy’s ineffective internal and disclosure controls; (ii) reporting failures that failed to

appropriately address the Ohio bribery scheme; and (iii) Board-approved compensation programs

that encouraged the risky conduct that led to the Ohio bribery scheme. The 2018 Proxy also omitted

any disclosures reflecting or acknowledging that Director Defendants failed to address numerous

red flags after they should have been aware of the misconduct. Indeed, by the time the 2018 Proxy

was filed the Ohio bribery scheme was already well underway, and FirstEnergy had funneled

millions of dollars to Householder in return for a financial bailout. Moreover, by this time there



                                                  29
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 30 of 58 PAGEID #: 30




was already heightened scrutiny over Householder’s problematic past, and multiple news reports

had pointed to Householder’s relationship with FirstEnergy.

       111.    The 2018 Proxy harmed FirstEnergy by interfering with the proper governance on

its behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result

of the misleading statements in the 2018 Proxy Statement, FirstEnergy stockholders voted to re-

elect Defendants Addison, Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil,

Pappas, Pianalto, Reyes, and Thornton to the Board.

       112.    With respect to the Company’s compensation plan, the 2018 Proxy stated that

FirstEnergy aligned “executives’ interests with the long-term interests of our shareholders without

encouraging excessive risk taking” by mitigating features such as “The mix of compensation

among base salary, and short- and long-term incentive programs is not overly weighted toward

short-term incentives, and thus, does not encourage excessive risk taking[.]”

       113.    The statements in the 2018 Proxy related to compensation misleadingly conveyed

that FirstEnergy’s compensation structures encouraged long-term stockholder value, pay for

performance, and good governance. In reality, FirstEnergy’s compensation system encouraged the

risky conduct that led to the Ohio bribery scheme.

       114.    Under this false impression, FirstEnergy shareholders voted in support of

compensation to Defendants Jones, Pearson, and Strah, totaling over $15.2 million, $5.9 million,

and $3.9 million, respectively, in 2017 and causing damage to FirstEnergy, without the benefit of

material information regarding Defendants’ roles in, and their failure to address, the Ohio bribery

scheme.




                                                30
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 31 of 58 PAGEID #: 31




                      The Director Defendants Caused FirstEnergy to Issue Materially False
                      and Misleading Statements in the 2019 Proxy

       115.    On April 1, 2019, the Director Defendants caused FirstEnergy to issue its 2019

Annual Proxy Statement (the “2019 Proxy”) in connection with the 2019 annual stockholders

meeting to be held on May 21, 2019. In the 2019 Proxy, the Director Defendants solicited

stockholder votes to, among other things: (i) re-elect themselves to the Board; and (ii) approve

executive compensation. With respect to each of these solicited votes, these Director Defendants

issued materially false or misleading statements.

       116.    The 2019 Proxy was signed by Ebony L. Yeboah-Amankwah, FirstEnergy Vice

President, Corporate Secretary & Chief Ethics Officer. An opening letter accompanying the 2019

Proxy was signed by FirstEnergy President and Chief Executive Officer Charles E. Jones and

Board Chairman Donald T. Misheff.

       117.    The 2019 Proxy described the Board’s key role in risk oversight. Specifically, the

2019 Proxy stated, “Your Company has implemented a process to identify, prioritize, report,

monitor, manage, and mitigate its significant risks.” It detailed committees such as a “Risk Policy

Committee, consisting of the Chief Risk Officer and senior executive officers, provid[ing]

oversight and monitoring to ensure that appropriate risk policies are established and carried out

and processes are executed in accordance with selected limits and approval levels” through the

provision of “timely reports on significant risk issues” to, among others, respective Board

committees and the full Board.

       118.    The 2019 Proxy Statement also detailed how FirstEnergy’s Audit Committee was

in place to assist the Board with: “the integrity of your Company’s financial statements; your

Company’s compliance with legal, risk management and oversight, and regulatory requirements;




                                                31
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 32 of 58 PAGEID #: 32




       119.      . . . and your Company’s systems of internal control with respect to the accuracy of

financial records, adherence to Company policies, and compliance with legal and regulatory

requirements.”

       120.      Specifically, with respect to the Corporate Governance Committee, the 2019 Proxy

stated that the Committee’s “charter requires it to also periodically review the Company’s

Corporate Political Activity Policy, including practices relating to corporate political participation,

and dues and/or contributions to industry groups and trade associations.” According to the 2019

Proxy, “The Corporate Governance Committee is guided by its charter, the Corporate Governance

Policies, and other applicable laws and regulations[.]”

       121.      The 2019 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding:

(i) FirstEnergy’s ineffective internal and disclosure controls; (ii) reporting failures that failed to

appropriately address the Ohio bribery scheme; and (iii) Board-approved compensation programs

that encouraged the risky conduct that led to the Ohio bribery scheme. The 2019 Proxy also omitted

any disclosures reflecting or acknowledging that Director Defendants failed to address numerous

red flags after they should have been aware of the misconduct. Indeed, by the time the 2019 Proxy

was filed the Ohio bribery scheme was already well underway, and FirstEnergy had funneled

millions of dollars to Householder in return for a financial bailout. Moreover, by this time there

was already heightened scrutiny over Householder’s problematic past, and multiple news reports

had pointed to Householder’s relationship with FirstEnergy.

       122.      The 2019 Proxy harmed FirstEnergy by interfering with the proper governance on

its behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result



                                                  32
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 33 of 58 PAGEID #: 33




of the misleading statements in the 2019 Proxy, FirstEnergy stockholders voted to re-elect

Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas, Pianalto,

Reyes, and Turner to the Board.

       123.    With respect to the Company’s compensation plan, the 2019 Proxy stated that

FirstEnergy aligned “executives’ interests with the long-term interests of our shareholders without

encouraging excessive risk taking” by mitigating features such as “The mix of compensation

among base salary, and short- and long-term incentive programs is not overly weighted toward

short-term incentives, and thus, does not encourage excessive risk taking[.]”

       124.    The statements in the 2019 Proxy related to compensation misleadingly conveyed

that FirstEnergy’s compensation structures encouraged long-term stockholder value, pay for

performance, and good governance. In reality, FirstEnergy’s compensation system actually

encouraged the risky conduct that led to the Ohio bribery scheme.

       125.    Under this false impression, FirstEnergy shareholders voted in support of

compensation to Defendants Jones, Strah, and Pearson and other executives totaling over

$11.1 million, $3.4 million, and $3.8 million, respectively, in 2018 and causing damage to

FirstEnergy, without the benefit of material information regarding Defendants’ role in, and their

failure to address, the Ohio bribery scheme.

                      The Director Defendants Caused FirstEnergy to Issue Materially False
                      and Misleading Statements in the 2020 Proxy

       126.    On April 1, 2020, the Director Defendants caused FirstEnergy to issue its 2020

Proxy Statement (the “2020 Proxy”) in connection with the 2020 annual stockholders meeting to

be held on May 19, 2020. In the 2020 Proxy, the Director Defendants solicited stockholder votes

to, among other things: (i) re-elect themselves to the Board; and (ii) approve executive




                                                33
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 34 of 58 PAGEID #: 34




compensation. With respect to each of these solicited votes, these Director Defendants issued

materially false or misleading statements.

       32.     The 2020 Proxy was signed by Ebony L. Yeboah-Amankwah, FirstEnergy Vice

President, Corporate Secretary & Chief Ethics Officer. An opening letter accompanying the 2020

Proxy was signed by FirstEnergy President and Chief Executive Officer Charles E. Jones and

Board Chairman Donald T. Misheff.

       127.    The 2020 Proxy described the Board’s key role in risk oversight. Specifically, the

2019 Proxy stated, “Your Company has implemented a process to identify, prioritize, report,

monitor, manage, and mitigate its significant risks.” It detailed committees such as a “Risk Policy

Committee, consisting of the Chief Risk Officer and senior executive officers, provid[ing]

oversight and monitoring to ensure that appropriate risk policies are established and carried out

and processes are executed in accordance with selected limits and approval levels” through the

provision of “timely reports on significant risk issues” to, among others, respective Board

committees and the full Board.

       128.    The 2020 Proxy Statement also detailed how FirstEnergy’s Audit Committee was

in place to assist the Board with: “the integrity of your Company’s financial statements; your

Company’s compliance with legal, risk management and oversight, and regulatory requirements;

. . . and your Company’s systems of internal control with respect to the accuracy of financial

records, adherence to Company policies, and compliance with legal and regulatory requirements.”

       129.    Specifically, with respect to the Corporate Governance Committee, the 2020 Proxy

stated that the Committee’s “charter requires it to also periodically review the Company’s

Corporate Political Activity Policy, including practices relating to corporate political participation,

and dues and/or contributions to industry groups and trade associations.” According to the 2020



                                                  34
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 35 of 58 PAGEID #: 35




Proxy, “The Corporate Governance Committee is guided by its charter, the Corporate Governance

Policies, and other applicable laws and regulations[.]”

       130.    The 2020 Proxy falsely and misleadingly suggested that the Board effectively

managed risk and promoted compliance with laws, and omitted any disclosures regarding:

(i) FirstEnergy’s ineffective internal and disclosure controls; (ii) reporting failures that failed to

appropriately address the Ohio bribery scheme; and (iii) Board-approved compensation programs

that encouraged the risky conduct that led to the Ohio bribery scheme. The 2020 Proxy also omitted

any disclosures reflecting or acknowledging that Director Defendants failed to address numerous

red flags after they should have been aware of the misconduct. Indeed, by the time the 2020 Proxy

was filed the Ohio bribery scheme was already well underway, and FirstEnergy had funneled

millions of dollars to Householder in return for a financial bailout. Moreover, by this time there

was already heightened scrutiny over Householder’s problematic past, and multiple news reports

had pointed to Householder’s relationship with FirstEnergy.

       131.    The 2020 Proxy harmed FirstEnergy by interfering with the proper governance on

its behalf that follows stockholders’ informed voting of directors and resulted in the reelection of

directors who subjected FirstEnergy to significant monetary and reputational damages. As a result

of the misleading statements in the 2020 Proxy, FirstEnergy stockholders voted to re-elect

Defendants Anderson, Demetriou, Johnson, Jones, Misheff, Mitchell, O’Neil, Pappas, Pianalto,

Reyes, and Turner to the Board.

       132.    With respect to the Company’s compensation plan, the 2020 Proxy stated that

FirstEnergy aligned “executives’ interests with the long-term interests of our shareholders without

encouraging excessive risk taking” by mitigating features such as “The mix of compensation




                                                 35
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 36 of 58 PAGEID #: 36




among base salary, and short- and long-term incentive programs is not overly weighted toward

short-term incentives, and thus, does not encourage excessive risk taking[.]”

       133.    The statements in the 2020 Proxy related to compensation misleadingly conveyed

that FirstEnergy’s compensation structures encouraged long-term stockholder value, pay for

performance, and good governance. In reality, FirstEnergy’s compensation system actually

encouraged the risky conduct that led to the Ohio bribery scheme.

       134.    Under this false impression, numerous FirstEnergy stockholders voted in support

of compensation to Defendant Jones, Strah, and Pearson and other executives, totaling over

$14.6 million, $6.0 million, and $7.2 million, respectively, in 2019 and causing damage to

FirstEnergy, without the benefit of material information regarding Defendants’ role in, and their

failure to address, the Ohio bribery scheme.

V.     THE INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

       A.      General Duties of Officers and Directors

       135.    By reason of their positions as directors and officers of FirstEnergy and because of

their ability to control the business, corporate, and financial affairs of the Company, Defendants

owed FirstEnergy and its stockholders fiduciary obligations of trust, loyalty, good faith, candor,

and due care, and were required to use their utmost ability to control and manage the Company in

a fair, just, honest, and equitable manner. These duties included ensuring that FirstEnergy

remained in compliance with all applicable federal and state laws, rules and regulations.

Defendants must act in furtherance of the Company’s best interests so as to benefit all shareholders

equally and not in furtherance of any Defendants’ personal interest(s) or benefit.

       136.    Accordingly, Defendants were required to:

                a.     Ensure that the FirstEnergy was operated in a diligent, honest, and prudent
                       manner in accordance with federal and state laws, rules and regulations, and
                       the Company’s corporate charter and bylaws;

                                                36
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 37 of 58 PAGEID #: 37




               b.     Remain informed as to how FirstEnergy conducted its operations, and, upon
                      receipt of notice or information of imprudent or unsound conditions or
                      practices, to make reasonable inquiry in connection therewith and to take
                      corrective and preventative steps, for the purposes of, inter alia,
                      maximizing shareholder value and preserving the Company’s reputation
                      and goodwill;

               c.     Maintain and implement adequate financial and operational controls, such
                      that the Company’s operations would comply with all laws;

               d.     Ensure the accuracy of public filings through sufficient supervision of the
                      preparation, filing, or dissemination of any SEC filings, press releases,
                      audits, reports, or other information disseminated by FirstEnergy, and to
                      track, monitor, and assess any reports of examinations or investigations
                      concerning the practices, products or conduct of officers of the Company;
                      and

               e.     Act with prudence and restraint, so as not to unduly benefit themselves and
                      other FirstEnergy insiders at the expense of the Company.

       137.    As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on NASDAQ,

the Individual Defendants had a duty to disseminate accurate and truthful information with respect

to the Company’s financial condition and performance, growth, operations, financial statements,

business, products, management, earnings, and present and future business prospects; and to

correct any previously-issued statements that had become materially misleading or untrue, so that

the market price of the Company’s common stock would be based on truthful and accurate

information. The Individual Defendants’ misrepresentations and omissions during the Relevant

Period violated these specific requirements and obligations.

       B.      Defendants’ Obligations Under FirstEnergy’s Corporate Codes and Policies

       138.    FirstEnergy’s Code of Business Conduct (the “Code”) applies to each of the

Defendants. The Code states:

       FirstEnergy personnel are all responsible for complying with applicable laws and
       regulations and the principles and provisions included in this Code. …

                                               37
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 38 of 58 PAGEID #: 38




       Known or suspected violations of laws, rules, regulations or this Code are serious
       matters and must be dealt with accordingly….This reporting requirement includes
       any actual, potential or suspected violations of the securities laws (such as any
       accounting, investor or financial and financial reporting related matters). …

       Protection of Corporate Assets, Including Corporate Funds - We have a
       responsibility to use Company assets efficiently and carefully and to protect them
       from loss, theft, misuse, waste and carelessness, which have a direct impact on the
       Company’s profitability. Company assets and funds may be used only for
       legitimate business purposes and may never be used for illegal purposes. Do not
       keep undisclosed funds nor establish any undisclosed accounts while conducting
       your work. Do not knowingly cause corporate funds to be used for unlawful
       purposes or for purposes other than those described by the documentation
       supporting payment. …

       Compliance with the Law - Comply with both the letter and spirit of all applicable
       U.S. and foreign laws, rules and regulations, seeking any necessary clarifications
       from your immediate supervisor or the Legal Department. Do not knowingly take,
       or permit to be taken, any action on behalf of the Company that violates any law,
       rule or regulation. Acknowledge that you are expected to have an understanding of
       the applicable laws, rules and regulations that affect our work assignments. …

       139.    As Defendant Jones himself stated:

              Maintaining high ethical standards builds trust with our customers,
       shareholders, fellow personnel, and the communities we serve. At FirstEnergy, we
       are all responsible for upholding high standards and being aware of ethical issues
       that we may face on the job. Our Code of Business Conduct communicates the
       fundamentals of ethical behavior in the workplace and provides important
       guidelines to ensure we maintain our high standards. It applies equally to all
       FirstEnergy personnel, including the Chief Executive Officer, Chief Financial
       Officer and Chief Accounting Officer.

       140.    The Company’s Corporate Governance Policies state in unequivocal terms:

       The Board believes that the long-term success of the Company is dependent upon
       the maintenance of an ethical business environment that focuses on adherence to
       both the letter and the spirit of regulatory and legal mandates.

       Board and committee agendas and materials are established with legal and
       regulatory requirements in mind. The Board expects that … management will
       acknowledge adherence to and conduct operations consistent with the Code of
       Business Conduct…

       141.    Under the Company’s Political Activity Policy, the Defendants also had duties to

identify and report illegal or unethical business practices within the Company:

                                               38
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 39 of 58 PAGEID #: 39




          Under federal law, there are limits on a corporation’s ability to give direct corporate
          contributions to federal candidates and national political parties. Accordingly,
          FirstEnergy does not contribute corporate funds directly to federal political
          candidates or parties.

          Each state has different laws, rules and regulations governing political
          contributions in state and local elections. Any corporate political contributions by
          FirstEnergy are made in accordance with applicable laws, rules and regulations.

          142.   Further, a number of board committees exist that monitor specific aspects of

FirstEnergy’s business. These include the Audit Committee; the Compensation Committee; the

Corporate Governance and Corporate Responsibility Committee; the Finance Committee; and the

Operations, Safety and Nuclear Oversight Committee.

          143.   Defendants Johnson, Misheff, Mitchell, and Reyes sit on the Corporate Governance

and Corporate Responsibility Committee. Under the Charter of the Corporate Governance and

Corporate Responsibility Committee, its Committee is obliged to periodically review the

Company’s Corporate Political Activity Policy, including practices relating to corporate

participation, and dues and/or contributions to industry groups and trade associations.

          144.   Defendants O’Neil, Pappas, Pianalto, and Turner currently comprise the

Compensation Committee. Under the Charter of the Compensation Committee, the Compensation

Committee’s purpose is to, among other things, “review, discuss, and endorse a compensation

philosophy and objectives that support competitive pay for performance and are consistent with

the corporate strategy,” and “assist the Board in establishing the appropriate annual salary,

incentive compensation and equity-based plans for the Company’s Section 16 Officers, remaining

Executive Council members, and certain other senior-level officers . . . and to align such plans

with Company and business unit performance, business strategies and growth in shareholder

value."




                                                    39
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 40 of 58 PAGEID #: 40




       145.    Defendants Anderson, Misheff, Pianalto, and Turner presently comprise the Audit

Committee. Under the Audit Committee Charter, its purpose is to, among other matters, “assist the

Board with oversight of (i) the integrity of the Company’s financial statements; (ii) the Company’s

compliance with legal, risk management and regulatory requirements. . . . and (v) the Company’s

systems of internal controls with respect to the accuracy of financial records, adherence to

Company policies and compliance with legal and regulatory requirements.” The Committee is

obliged to “review and discuss the annual audited financial statements and quarterly financial

statements with management and the independent auditor,” “oversee, require and review periodic

evaluations of the Company’s internal control and corporate compliance structures,” and to

“oversee, assess, discuss, and review the Company’s policies with respect to the Company’s . . .

assessment and management of risks . . . .” The Audit Committee’s Charter also states:

       Periodically, the Committee shall meet with appropriate members of management
       to review adherence to applicable federal, state, and local laws and corporate
       policies and review processes relating to training, monitoring and reporting of
       policy compliance. In particular, the Committee shall review the Company’s Code
       of Business Conduct to determine that it is designed to provide adequate
       protection against violations of applicable laws and regulations, and shall review
       the record keeping and reporting systems to measure and monitor regulatory
       compliance requirements.

       146.    Defendants failed to meet their responsibilities and obligations as set forth above.

Defendants’ illegal course of conduct constituted breaches of their fiduciary duties to FirstEnergy,

as well as violations of state and federal law, and resulted in significant harm to the Company.

VI.    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       147.    Plaintiff is a current owner of FirstEnergy common stock and was a continuous

owner of FirstEnergy common stock during the Relevant Period.

       148.    The Company is named in this action solely as a nominal party. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.


                                                40
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 41 of 58 PAGEID #: 41




       149.     Plaintiff brings this action derivatively to redress injuries suffered, and to be

suffered, by the Company as a direct result of the breaches of fiduciary duty, unjust enrichment,

gross mismanagement, contribution and indemnification, and violations of Section 14(a) of the

Exchange Act.

       150.     Plaintiff will adequately and fairly represent the interests of FirstEnergy in

enforcing and prosecuting its rights, and has retained counsel who are competent and experienced

in stockholder derivative litigation. Prosecution of this action is in the best interests of the

Company.

       151.     As a direct and proximate result of Defendants’ misconduct, FirstEnergy has

endured serious harms. These harms range from reputational harms and injury to FirstEnergy’s

goodwill and credibility, which may result in impairment of the Company’s future ability to raise

debt or equity capital on favorable terms. Moreover, as a direct and proximate result of Defendants’

misconduct, FirstEnergy has been named a defendant in various civil lawsuits brought by the Ohio

AG, ratepayers, and shareholders, and is also now the subject of federal investigation. FirstEnergy

will incur costs in defending against, and the potential settlement of, these civil and criminal legal

and regulatory proceedings brought against the Company related to the Ohio bribery scheme.

       152.     The full costs to FirstEnergy arising from the illicit bribery scheme are not yet

known, but initial reports from analysts suggest that regulatory fines will be massive—ranging

anywhere from the $500 million range (Wolfe Research; CreditSights) to $1 billion dollars

(Mizuho).

       153.     The FirstEnergy Board, at the time of filing of this action, consisted of the eleven

Director Defendants. Demand is futile because at least a majority of those eleven directors are

conflicted, and cannot disinterestedly or independently consider a demand.



                                                 41
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 42 of 58 PAGEID #: 42




       154.    As alleged above, the Defendants breached their fiduciary duties by (i) failing to

properly monitor the Company’s core operations and the conduct of its executives, which led to

FirstEnergy’s involvement in the Ohio bribery scheme; (ii) failing to disclose to shareholders

material adverse information regarding FirstEnergy’s business and in fact acting to limit the

amount of information to be disclosed to shareholders; and (iii) consciously disregarding numerous

red flags related to the Ohio bribery scheme.

       155.    Plaintiff has not made any demand upon the FirstEnergy Board to institute this

action against the Individual Defendants because, for the reasons described below, any such

demand would have been futile and useless, and is therefore excused.

       A.      Demand is Excused Because the Director Defendants Face a Substantial
               Likelihood of Liability

       156.    Demand is excused because the Director Defendants face a substantial likelihood

of liability for the claims asserted against them in this Complaint, given their awareness of or

conscious disregard of significant red flags relating to the Ohio bribery scheme; and their failure

to ensure that FirstEnergy’s internal controls and compliance functions were functioning.

                    Demand is Futile Because the Director Defendants Face a Substantial
                    Likelihood of Liability for Securities Laws Violations

       157.    The Director Defendants each face a substantial likelihood of liability for their

actions described herein, rendering any demand upon them futile. Each participated in and/or

caused the issuance of the 2018, 2019, and 2020 Proxies described above. These Proxies

inaccurately assured the investing public that the Board maintained effective risk management

controls. These Proxies lacked disclosures of (i) the ineffective internal and disclosure controls at

the board level; (ii) the reporting failures that failed to address serious and illegal misconduct by

senior executives; and (iii) the fact that the Company actually encouraged, and consistently

rewarded, extreme risk-taking and illegal practices. The Director Defendants had knowledge of

                                                 42
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 43 of 58 PAGEID #: 43




undisclosed material facts alleged herein and knowingly or consciously disregarded them and

acted in bad faith by releasing the false and misleading Proxies.

       158.    Moreover, several of the Directors acted to ensure that the Company’s disclosures

omitted material information regarding the Company’s lobbying efforts, which would have

revealed the illegal conduct. In March 2017, Defendants Jones, Anderson, Demetriou, Johnson,

Misheff, Mitchell, Pappas, and Reyes voted against a shareholder proposal which sought

transparency and accountability on lobbying policies and payments. Had that proposal gone

through, the Ohio bribery scheme would have been disclosed to shareholders. The prior two years,

Defendants Anderson, Johnson, Jones, Misheff, Pappas, and Reyes had also successfully

recommended that shareholders vote against substantially similar proposals.

       159.    The Company filed its 2017 proxy statement with the SEC on March 31, 2017 (the

“2017 Proxy”), which included a shareholder proposal requiring an annual report disclosing

lobbying policies and payments (the “2017 Lobbying Proposal”). Propounded by The Nathan

Cummings Foundation, the 2017 Lobbying Proposal noted that “full disclosure of our company’s

direct and indirect lobbying activities and expenditures is required to assess whether FirstEnergy’s

lobbying is consistent with its expressed goals and in the best interests of shareholders.” The

Nathan Cummings Foundation further noted that the Company did not choose to disclose its

lobbying payouts, whereas the Company disclosed its federal lobbying payouts exceeded

$4 million in 2014 and 2015. The silence on state lobbying posed a “reputational risk.” In a

prescient note, the Nathan Cummings Foundation observed that “absent a system of accountability,

company assets could be used for objectives contrary to FirstEnergy’s long-term interests.” As a

result, the 2017 Lobbying Proposal asked that the Company prepare annual reports disclosing:

               a.      Company policy and procedures governing lobbying, both direct and
                       indirect, and grassroots lobbying communications.

                                                43
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 44 of 58 PAGEID #: 44




               b.     Payments by FirstEnergy used for (a) direct or indirect lobbying or
                      (b) grassroots lobbying communications, in each case including the amount
                      of the payment and the recipient.

               c.     FirstEnergy’s membership in and payments to any tax-exempt organization
                      that writes and endorses model legislation.

               d.     A description of the decision-making process and oversight by management
                      and the Board for making payments described herein.

       160.    The report was to be presented to the Audit Committee or other relevant oversight

committee and posted on FirstEnergy’s website.

       161.    Defendants Jones, Anderson, Demetriou, Johnson, Misheff, Mitchell, Pappas, and

Reyes reacted by recommending that shareholders vote against the 2017 Lobbying Proposal, and

instead rely on the existing disclosure framework, under which many state lobbying efforts could

remain undisclosed. Indeed, that lack of disclosure meant that the market was not told the amounts

that FirstEnergy would supply (and was already supplying) to Householder.

       162.    The Company’s Board has evinced, through its 2015, 2016, and 2017

recommendations to vote against shareholder proposals to increase lobbying transparency, serious

opposition to disclosing the Company’s payments to state public officials. Moreover, in 2017, just

months after the Ohio bribery scheme began, a majority of the current Board recommended that

shareholders vote against a proposal that would have required disclosure of the illegal payments

at issue. The Board, in the face of knowledge and notice that payments to state officials by the

Company required monitoring and disclosure, rejected an effort at greater transparency. Thus,

demand on the current Board to take action in response to the illegal payments would be futile.

                      The Director Defendants Face a Substantial Likelihood of Liability for
                      Failing to Exercise Their Fiduciary Duties to FirstEnergy

       163.    The Director Defendants failed to institute and maintain an internal, board-level

monitoring system that would prevent or monitor illegal conduct. The Director Defendants also


                                               44
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 45 of 58 PAGEID #: 45




failed to respond to red flags that indicated illegal conduct. Knowledge of the red flags is further

imputed to the Board through various committees tasked with specific and enhanced monitoring

and oversight duties, including the oversight of the lobbying efforts that diverted $60 million from

Company coffers to the Enterprise. Duties of the various committees included, among other things,

legal and regulatory oversight, ensuring the safety and soundness of the Company’s business

practices, responsiveness to whistleblower complaints, and ensuring that the Company’s

compensation structure did not encourage excessive risk taking. Each Board Committee was

responsible for reporting to the Board concerning these issues.

       164.    During the Relevant Period, Director Defendants Anderson, Misheff, Pianalto, and

Turner served as members of the Audit Committee and had responsibility for, inter alia, reviewing

the Company’s annual and quarterly financial reports, reviewing the integrity of the Company’s

internal controls, and ensuring that the Company was in compliance with legal and regulatory

regimes.

       165.    There is no doubt that the illegal conduct was a result of systemic control failures

at the Company. Defendants Anderson, Misheff, Pianalto, and Turner failed to preserve the

integrity of the Company’s internal controls, ignored red flags, and also allowed or permitted the

Company to disseminate false and misleading statements in the Company’s SEC filings and other

disclosures, and caused or allowed the illicit activity described herein. As a direct and proximate

result, the Company became embroiled in the Ohio bribery scheme and became the subject of

investigations by the U.S. Attorney and FBI. Therefore, Defendants Anderson, Misheff, Pianalto,

and Turner face a substantial likelihood of liability for their breach of fiduciary duties, and any

demand upon them is futile.




                                                45
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 46 of 58 PAGEID #: 46




         166.   During the Relevant Period, Defendants O’Neil, Pappas, Pianalto, and Turner

served as members of the Compensation Committee. Pursuant to the Compensation Committee

Charter, the members of the Compensation Committee were and are responsible for, developing

and reviewing the Company’s compensation system, as well as assessing risks related to the

compensation system. Defendants O’Neil, Pappas, Pianalto, and Turner breached their fiduciary

duties of due care, loyalty, and good faith, because the Compensation Committee, inter alia,

allowed or permitted the Company to engage in the illicit activity described herein, and encouraged

risky conduct through the Company’s compensation system, which ultimately led the Company to

become embroiled in the Ohio bribery scheme and become the subject of investigations by the

U.S. Attorney and the FBI. Therefore, Defendants O’Neil, Pappas, Pianalto, and Turner face a

substantial likelihood of liability for their breach of fiduciary duties, and any demand upon them

is futile.

         167.   Demand is also excused because the Board’s complicity in the bribery scheme

constitutes unlawful activity or the facilitation of unlawful activity. The Board flouted their duties

by affirmatively adopting, implementing, and/or condoning a business strategy based on violations

of law and/or statutes (federal and/or state). Illegal or illicit conduct is not protected under the

business judgment rule, and may not be later ratified. Given the size of the contributions, Director

Defendants knew or should have known that $60 million moved out of the Company in exchange

for a billion-dollar kickback.

         168.   In order to properly prosecute this lawsuit, it would be necessary for the directors

to sue themselves and the other defendants, requiring them to expose themselves and their

comrades to millions of dollars in potential civil liability and criminal or SEC sanctions. This they

will not do.



                                                 46
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 47 of 58 PAGEID #: 47




        169.    For these reasons, the Board is incapable or unwilling to take the actions required

to seek the relief requested in this Complaint. Because a majority of the Board faces a substantial

risk of liability, demand is futile.

                        Demand is excused because the Director Defendants were likely aware
                        of red flags about the bribery scheme and financial misconduct as a
                        result of First Energy’s 2019 retention of Clearsulting LLC
                        (“Clearsulting”).

        170.    On September 1, 2020, FirstEnergy and Clearsulting filed a complaint against

Michael Pircio ( “Pircio” or the “Whistleblower”) seeking a TRO, injunctive relief, declaratory

judgment and damages arising from the Whistleblower’s downloading of information regarding

FirstEnergy’s 2019 audit and forwarding it to the SEC. FirstEnergy Corp. v. Pircio, Case No.

1:20-cv-01966 (N.D. Ohio) (“FirstEnergy Action”). On Oct. 19, 2020, the Whistleblower filed an

answer and counterclaims in the First Energy Action (Doc. #14). In his counterclaims, Pircio

alleged that he became aware in the course of his employment of potential violations of federal

laws and reasonably believes that FirstEnergy and Clearsulting have potentially committed

violations of laws and regulations governed and promulgated by one or more government agencies.

        171.    In his Counterclaims, Pircio alleged that he was an employee of Clearsulting, a

management consulting firm based in Cleveland, Ohio, from March 2020 until his termination at

the end of July 2020, and that he was employed as a Senior IT Auditor for Clearsulting with

responsibilities including, without limitation, documentation and assessment of key audit risks,

identifying key risks and mitigating factors of potential investments, and performing plan studies

of procedures, inventory control, etc.

        172.    Pircio alleged upon information and belief that FirstEnergy retained Clearsulting in

2019 to perform financial and IT audits under a “co-sourcing” arrangement, pursuant to which

Clearsulting performed internal audits for FirstEnergy that FirstEnergy would then present to its


                                                 47
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 48 of 58 PAGEID #: 48




external auditor, PricewaterhouseCoopers (“PwC”). According to Pircio, as FirstEnergy’s internal

audit department had only three or four employees, virtually all of the internal auditing process

was managed by Clearsulting as a private contractor of FirstEnergy.

       173.    Pircio alleged that because FirstEnergy’s internal audit function was effectively

delegated to Clearsulting by contract, he was functionally acting as an employee of FirstEnergy,

and in that capacity, was a witness to potentially prohibited conduct by FirstEnergy.

       174.    On or about July 20, 2020, Pircio learned from the news media of the federal

criminal indictment alleging that Ohio House Speaker Larry Householder, along with several aides

and lobbyists, had orchestrated a racketeering conspiracy that included the efforts to enact what

was known as House Bill 6 – Ohio legislation intended to provide over $1 billion in funding to

FirstEnergy’s former subsidiary, FirstEnergy Solutions (“FES”).

       175.    Pircio alleged that when he learned of the complaint and the allegations therein, he

realized that his then-employer, Clearsulting, would have been tasked with auditing FirstEnergy

financial statements, including the reporting of payments funneled to Householder and his co-

conspirators by FirstEnergy and/or its subsidiaries, related companies or divisions thereof.

       176.    Pircio alleged that with his experience as an IT auditor and in performing regulatory

and operational auditing, he reviewed the instructions that FirstEnergy gave to Clearsulting for the

2019 audit engagement and reviewed the resulting audit. Upon his review of those materials,

Pircio observed that the 2019 audit of FirstEnergy may have violated one or more federal statutes.

       177.    According to Pircio, with this realization, he asked Sean Stefancin (Clearsulting

director) and Adam Hohla (Clearsulting partner) about whether or not scope of the 2019 audit of

FirstEnergy was deliberately limited in a way that was not justified in light of the contractual




                                                48
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 49 of 58 PAGEID #: 49




relationship between FES and FirstEnergy that required FirstEnergy to provide auditing and

compliance services for FES.

       178.     Specifically, Pircio alleged that he had a Skype instant messenger session with

Stefancin regarding these concerns on or about July 23, 2020 and put in writing his concerns about

the scope of the 2019 FirstEnergy audit. Shortly thereafter, Pircio had a telephone conversation

with Hohla where he relayed these same concerns about the scope of the 2019 FirstEnergy audit.

Hohla ended that discussion with Pircio abruptly.

       179.     Pircio alleged that he collected from the Clearsulting database approximately 57

files containing documents related to the 2019 FirstEnergy internal audit.

       180.     Pircio alleged that on July 30, 2020, Jessica Hardy, a human resource manager for

Clearsulting, contacted him by telephone and informed him that he was being terminated from his

employment at Clearsulting.

       181.     Pircio alleged that on or about August 7, 2020, he submitted his report and claims

(through his retained attorney) to federal government officials at the Securities and Exchange

Commission (“SEC”) solely for the purpose of reporting or investigating a suspected violation of

federal laws.

       182.     Pircio alleged that on September 1, 2020, FirstEnergy retaliated against him by

filing the FirstEnergy Action.

       183.     Demand is futile because, based on the Whistleblower’s allegations, the Director

Defendants---specifically, those serving on the Audit Committee, the Finance Committee and the

Corporate Governance and Corporate Responsibility Committee--- (i) knew or should have known

about the retention of Clearsulting to perform financial and IT audits for FirstEnergy’s 2019 audit;

(ii) knew or should have known that the instructions given to Clearsulting in connection with the



                                                49
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 50 of 58 PAGEID #: 50




2019 FirstEnergy audit may have been deliberately limited in a way that was not justified in view

of the contractual relationship between FES and FirstEnergy that required FirstEnergy to provide

auditing and compliance services to FES; (iii) knew or should have known that the 2019

FirstEnergy audit could result in the potential violations of federal laws; (iv) knew or should have

known that they would be subject to potential civil and criminal liability as a result of such

violations; and (v) have shown their inability to independently consider any demand by

FirstEnergy shareholders by filing suit against the Whistleblower in retaliation for forwarding his

concerns and FirstEnergy documents to the SEC.

       B.      Demand is Excused Because Certain Directors Are Not Independent

       184.    Defendant Jones is not an independent director under NYSE listing standards, due

to his employment by the Company as its CEO, pursuant to which he receives substantial monetary

compensation and other benefits. Moreover, in addition to FirstEnergy, Defendant Jones has been

named as a defendant in the Securities Class Actions.

       185.    Also, as detailed above, Defendant Jones lacks independence because he faces a

substantial likelihood of liability for his individual misconduct. Further, Jones has already publicly

defended the Company and its actions in connection with the Ohio bribery scheme, and stated that

the Company is innocent and that it acted ethically. Thus, a demand on Jones would be futile.

       186.    Moreover, many of the directors serve together on other boards, which

compromises their judgment and ability to be independent from each other. For example, Directors

Misheff and Pappas serve together on the Trinseo S.A. board of directors, Misheff since February

2015 and Pappas since October 2010. Pappas in fact served as Trinseo’s President and CEO from

June 2010 through March 2019, and he is currently a Special Adviser to Trinseo’s President and

CEO. Directors Misheff and Demetriou served together on the Aleris Corporation board of

directors, Misheff from December 2013 through April 2018, and Demetriou as Chairman and CEO
                                                 50
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 51 of 58 PAGEID #: 51




from 2004 through 2015. Misheff also is a director on the TimkenSteel Corporation board.

FirstEnergy’s Executive Vice President of Corporate Strategy, Regulatory Affairs and Chief Legal

Officer from May 2016 through April 2019, Leila Vespoli, also serves on TimkenSteel’s board.

TimkenSteel, an Ohio-headquartered steel manufacturer, publicly advocated for the passage of HB

6. Joe Price, a TimkenSteel senior executive, testified before the Ohio House Energy and Natural

Resources Committee on May 15, 2019, in support of HB 6 for eliminating a mandate that required

the purchase of renewable energy, which he said created costs to the Company that were

“significant” and “rising.” TimkenSteel also supported Householder, donating $5,000 to his

Friends of Householder PAC in February 2020.

        187.    For all of these reasons, the Board is incapable or unwilling to take the actions

required to seek the relief requested in this Complaint. Because a majority of the Board faces a

substantial risk of liability, demand is futile.

VII.    CLAIMS

                                               COUNT I

                 (Breach of Fiduciary Duty Against The Director Defendants)

        188.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

        189.    Each of the Director Defendants owed and owe fiduciary duties to the Company

and its stockholders—specifically, the highest obligation of good faith, fair dealing, loyalty, and

due care in the administration and management of the affairs of the Company, including the

Company’s financial reporting, internal controls, and compensation practices.

        190.    As set forth in this Complaint, each of the Director Defendants violated and

breached their fiduciary duties of candor, good faith, loyalty, and reasonable inquiry to the

Company by failing to monitor and consciously ignoring numerous red flags related to the Ohio

                                                   51
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 52 of 58 PAGEID #: 52




bribery scheme. Their conduct was characterized by intentional, reckless, or grossly negligent

breaches of the fiduciary duties they owed to FirstEnergy to protect its rights and interests.

       191.    Additionally, the Director Defendants have specific duties as defined by the

Company’s corporate governance documents, including the charters of various Board committees,

and had they been discharged in accordance with the Director Defendants’ obligations, it would

have necessarily prevented the misconduct and the consequent harm to the Company alleged in

this Complaint.

       192.    Further, as alleged in detail herein, each of the Director Defendants (and

particularly the Defendants on the Audit Committee) had a duty to ensure that FirstEnergy

disseminated accurate, truthful, and complete information to its shareholders. Defendants violated

their fiduciary duties of care, loyalty, and good faith by causing or allowing the Company to

disseminate to FirstEnergy shareholders materially misleading and inaccurate information

through, inter alia, FirstEnergy’s SEC filings and other public statements and disclosures as

detailed herein, which failed to disclose that the Company was being operated in an unlawful

and/or illicit manner. These actions could not have been a good faith exercise of prudent business

judgment.

       193.    Accordingly, to the extent any FirstEnergy exculpatory provision applies to the

Director Defendants’ acts or omissions while acting in their capacity as directors, it cannot

immunize them from (i) any non-monetary liability; (ii) monetary liability for their breaches of the

duty of loyalty; (iii) monetary liability for acts or omissions not in good faith or that involved

intentional misconduct or a knowing violation of law; or (iv) monetary liability in connection with

any transaction from which they derived an improper personal benefit. As detailed in this

Complaint, the Director Defendants’ misconduct with respect to the Ohio bribery scheme:



                                                 52
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 53 of 58 PAGEID #: 53




(i) involved breaches of their duty of loyalty; and/or (ii) involved acts or omissions not in good

faith or that involved intentional misconduct or a knowing violation of law. Any FirstEnergy

exculpatory provision, therefore, cannot immunize the Director Defendants from liability for that

misconduct.

       194.    As a direct and proximate result of the Director Defendants’ breaches of their

fiduciary obligations, FirstEnergy has sustained and continues to sustain significant damages.

       195.    As a result of the misconduct alleged in this Complaint, the Director Defendants

are liable to the Company.

                                           COUNT II

                  (Breach of Fiduciary Duty Against the Officer Defendants)

       196.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       197.    This Count is brought against the Officer Defendants solely in their capacity as

officers of FirstEnergy.

       198.    The Officer Defendants owed and owe fiduciary duties to FirstEnergy and its

stockholders. By reason of this fiduciary relationship, the Officer Defendants specifically owed

and owe FirstEnergy the highest obligation of good faith, fair dealing, loyalty, and due care in the

administration and management of the affairs of the Company, including the Company’s financial

reporting, internal controls, and compensation practices.

       199.    The Officer Defendants consciously and deliberately breached their fiduciary

duties of candor, good faith, and loyalty by either intentionally causing the Company to issue false

proxy statements or consciously ignoring numerous red flags related to the Ohio bribery scandal.

       200.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.
                                                53
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 54 of 58 PAGEID #: 54




       201.       Additionally, the Officer Defendants are not entitled to claim any immunity under

ORC 1701.59(E) to the extent this claim is asserted against them in their capacity as officers of

the Company.

       202.       As a direct and proximate result of the Officer Defendants’ breaches of their

fiduciary obligations, FirstEnergy has sustained and continues to sustain significant damages.

       203.       As a result of the misconduct alleged in this Complaint, the Officer Defendants are

liable to the Company.

                                               COUNT III

                        (Unjust Enrichment Against Individual Defendants)

       204.       Plaintiff incorporates by reference and realleges each of the foregoing allegations

as though fully set forth in this paragraph.

       205.       By their wrongful acts and omissions, the Defendants were unjustly enriched at the

expense of and to the detriment of FirstEnergy in the form of, inter alia¸ salaries, bonuses, stock

options, and/or other forms of executive compensation.

       206.       Plaintiff, as a stockholder and representative of FirstEnergy, seeks restitution from

Defendants and seeks an order of this Court disgorging all profits, benefits, and other

compensation obtained by Defendants due to their wrongful conduct alleged in this Complaint.

                                               COUNT IV

                      (Contribution and Indemnification Against Defendants)

       207.       Plaintiff incorporates by reference and realleges each of the foregoing allegations

as though fully set forth herein.

       208.       FirstEnergy is alleged to be liable to various persons, entities and/or classes by

virtue of the same facts or circumstances as are alleged herein that give rise to Defendants’ liability

to FirstEnergy.
                                                   54
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 55 of 58 PAGEID #: 55




       209.    FirstEnergy’s alleged liability on account of the wrongful acts, practices and related

misconduct described above arises, in whole or in part, from the knowing, reckless, disloyal and/or

bad faith acts or omissions of the Defendants as alleged above, and FirstEnergy is entitled to

contribution and indemnification from each Defendant in connection with all such claims that have

been, are or may in the future be asserted against, FirstEnergy by virtue of the Defendants’

misconduct.

                                            COUNT V

                      (Violation of Section 14(a) of the Exchange Act and
                       SEC Rule 14a-9 Against the Director Defendants)

       210.    Plaintiff incorporates by reference and realleges each of the foregoing allegations

as though fully set forth herein.

       211.    This claim is based solely on negligence, not on any allegation of reckless or

knowing conduct by or on behalf of the Director Defendants. Plaintiff does not allege, rely on, or

reference any allegations of fraud, scienter, or recklessness with regard to this claim.

       212.    SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), promulgated under Section 14(a) of the

Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement form of proxy, notice of meeting or other communication, written or oral,
       containing any statement which, at the time and in the light of the circumstances
       under which it is made, is false or misleading with respect to any material fact, or
       which omits to state any material fact necessary in order to make the statements
       therein not false or misleading or necessary to correct any statement in any earlier
       communication with respect to the solicitation of a proxy for the same meeting or
       subject matter which has become false or misleading.

       213.    The Director Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to shareholders which were contained

in the 2018, 2019, and 2020 Proxies.



                                                 55
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 56 of 58 PAGEID #: 56




        214.    The Proxies contained proposals to FirstEnergy shareholders urging them to elect

and re-elect members of the Board and provide advisory votes on issues relating to executive

compensation. These Proxies, however, misleadingly suggested that the Board maintained

effective risk management and omitted any disclosures regarding (i) FirstEnergy’s ineffective

internal and disclosure controls; (ii) reporting failures that failed to appropriately disclose a culture

of complicity over compliance within FirstEnergy; and (iii) the fact that FirstEnergy actually

encouraged, and consistently rewarded, extreme risk-taking and illegal practices.

        215.    By reason of this conduct, the Director Defendants violated Section 14(a) of the

Exchange Act. As a direct and proximate result of this wrongful conduct, FirstEnergy misled its

shareholders by making misleading statements that were an essential link in shareholders

following the Company’s recommendations to re-elect and elect the current Board and to provide

advisory votes approving of the executive compensation.

        216.    The false and misleading information contained in the Proxies was material to

shareholders’ decisions whether to vote in favor of the current Board and whether to provide

advisory votes on executive compensation. Plaintiff, on behalf of FirstEnergy, thereby seeks relief

for harm inflicted upon the Company as a result of the misleading Proxy Statements.

        217.    This action was timely commenced within one year from the time Plaintiff

discovered or reasonably could have discovered the facts on which this claim is based, and in any

case within three years of the date of each Proxy Statement.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully asks the Court for judgment against all Defendants

as follows:




                                                   56
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 57 of 58 PAGEID #: 57




       A.      Declaring that Plaintiff may properly maintain this derivative action on behalf of

FirstEnergy, that Plaintiff is an adequate representative for the Company, and that demand is

excused as futile;

       B.      Declaring that the Individual Defendants have breached their fiduciary duties to

FirstEnergy;

       C.      Determining and awarding to FirstEnergy the damages it sustained as a result of

the violations set forth above from each Individual Defendant, jointly and severally, together with

prejudgment and post-judgment interest thereon;

       D.      Directing FirstEnergy and Individual Defendants to take all necessary actions to

reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect the Company and its stockholders from the recurrence of the damaging events

described in this Complaint, including putting forward for a stockholder vote resolutions for

remedial amendments to the Company’s By-Laws or Articles of Incorporation, and taking such

other actions as may be necessary;

       E.      Extraordinary equitable or injunctive relief as permitted by law or equity, including

attaching, impounding, imposing a constructive trust on, or otherwise restricting the Individual

Defendants’ assets so as to assure that Plaintiff, on behalf of FirstEnergy, has an effective remedy;

       F.      Awarding to FirstEnergy restitution from each of the Individual Defendants and the

group, and ordering them to disgorge all inequitable profits, benefits, and other compensation

obtained;

       G.      Ordering an accounting of all compensation awarded to the Individual Defendants

during the Relevant Period;




                                                 57
Case: 2:20-cv-05529-EAS-CMV Doc #: 1 Filed: 10/21/20 Page: 58 of 58 PAGEID #: 58




       H.      Awarding Plaintiff costs and disbursements related to this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

       I.      Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 21, 2020                        Respectfully submitted,

                                               /s/ John Haseley
                                               John Haseley (Bar No. 0063042)
                                               N. Zachary West (Bar No. 0087805)
                                               O'CONNOR, HASELEY & WILHELM
                                               531 South Drexel Avenue
                                               Columbus, Ohio 43209
                                               Tel: (614) 937-8872
                                               Email: haseley@goconnorlaw.com
                                                       west@goconnorlaw.com

                                               Sherrie R. Savett (Pending Pro Hac Admission)
                                               Michael Dell’Angelo (Pending Pro Hac Admission)
                                               Barbara A. Podell (Pending Pro Hac Admission)
                                               Andrew Abramowitz (Pending Pro Hac Admission)
                                               BERGER MONTAGUE PC
                                               1818 Market Street, Suite 3600
                                               Philadelphia, PA 19103
                                               Tel: (215) 875-3000
                                               Email: ssavett@bm.net
                                                      mdellangelo@bm.net
                                                      bpodell@bm.net
                                                      aabramowitz@bm.net

                                               Attorneys for The City of Philadelphia Board of
                                               Pensions and Retirement




                                                 58
